On petition for rehearing counsel for Willis contend that compensation and reasonable expenses for the negotiation of the $30,000.00 loan on "The Casements" should be allowed Willis in addition to the value of his services rendered Miss *Page 471 
Van Woy for the purchase of "The Casements." It is our conclusion that the contention has merit and the value thereof should be ascertained and allowed. Otherwise the petition for rehearing is denied.
It is so ordered.
TERRELL, BROWN and BUFORD, JJ., concur.
THOMAS, J., dissents.